                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


KEITH TINGLEY,                         )
                                       )
           Petitioner,                 )
                                       )
      v.                               )      Docket No. 1:18-cv-00513-NT
                                       )
                                       )
RANDALL LIBERTY,                       )
                                       )
           Respondent.                 )


               ORDER AFFIRMING THE
    RECOMMENDED DECISION OF THE MAGISTRATE JUDGE

      Petitioner Keith Tingley seeks relief pursuant to 28 U.S.C. § 2254 (ECF

No. 1). The State contends the petition was not timely filed in accordance with

28 U.S.C. § 2244(d) and asks the Court to dismiss the petition (ECF No. 5). The

United States Magistrate Judge filed with the Court on September 26, 2019,

his Recommended Decision on Petitioner’s request for relief pursuant to 28

U.S.C. § 2254 (ECF No. 17). The Petitioner filed an objection to the

Recommended Decision on October 10, 2019 (ECF No. 18).

      I have reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record; I have made a de novo determination

of all matters adjudicated by the Magistrate Judge’s Recommended Decision;

and I concur with the recommendations of the United States Magistrate Judge

for the reasons set forth in his Recommended Decision, and determine that no

further proceeding is necessary. It is therefore ORDERED that the
Recommended Decision of the Magistrate Judge is hereby AFFIRMED and

the State’s Motion to Dismiss is GRANTED. It is further ORDERED that no

certificate of appealability should issue in the event the Petitioner files a notice

of appeal because there is no substantial showing of the denial of a

constitutional right within the meaning of 28 U.S.C. § 2253(c)(2).



      SO ORDERED.


                                          /s/ Nancy Torresen_______________
                                          United States District Judge

Dated this 16th day of October, 2019.




                                         2
